Title: To Thomas Jefferson from John Hartwell Cocke, 27 August 1824
From: Cocke, John Hartwell
To: Jefferson, Thomas

Dear Sir, Bremo Aug. 27. 1824In consequence of some conversation with Mr Garrett, I deem it necessary to trouble you with a few lines, lest unexplained circumstances should leave the impression upon your mind, of my being regardless of the injunction of secrecy agreed upon by the last Board of Visitors in relation to the agent sent to Europe for Professors—and that this circumstance has become known thro me.—My Letter to Mr Skinner was confidential—and in answer to enquiries made by him with the alledged motive of preparing his sons to be ready for the University as soon as it was opened—its publication was to me a compleat surprize and entirely without my knowledge or consent.—It is true, I mentioned to Mr Walker Gilmer at Fluva Court—that his Uncle was going to Europe and altho’ I have no recollection of saying to him, in so many words, “that he must keep it a secret,” yet the circumstances & manner under which the communication was made, I thought indicated sufficiently plainly that I consider’d it confidential.—But as a proof that neither my Letter to Mr S—or my conversation with Mr W. G— discover’d the secret when I got to Richmd for which I set out immediately after Fluva Court and reached it several days before my letter appeared in the American Farmer—I found Mr Gilmers mission so generally known there, as to see it was quite unless to pretend to any reserve upon the subject—Col. Campbell of the Council immediately after my arrival in town, said to me—“you need attempt no concealment as to Gilmers mission. How could we doubt about it, after knowing that a large Bill of exchange had been purchased for his use with the money of the University.”Under these circumstances, I thought it unnecessary to trouble you with explanations in relation to myself farther than by my message, thro’ Mr Cabell, giving you the above information—which I presume he forgot to deliver—I am Sir, Yours respectfullyJohn H. Cocke